        Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 1 of 34



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               ATHENS DIVISION

UNITED STATES OF AMERICA, ex    *
rel. REBECCA HOCKADAY and STATE
OF GEORGIA, ex rel. REBECCA     *
HOCKADAY,
                                *
     Plaintiff-Relator,
                                *
                                                    CASE NO. 3:15-CV-122 (CDL)
vs.
                                *
ATHENS ORTHOPEDIC CLINIC, P.A.,
et al.,                         *

        Defendants.                        *


                                       O R D E R

        The Court is called upon yet again to resolve discovery

disputes in this contentious action.                  The Court finds counsel

for    both   parties      blameworthy    for     their   inability      to   resolve

their    differences       in   good    faith,     although    it   is   admittedly

difficult to calculate the relative degrees of fault.                         What is

clear to the Court is that the lawyers have utterly failed to

evaluate their positions in light of the directive of Rule 26

that    discovery     of    relevant     nonprivileged        evidence    shall   be

permitted to the extent that it is proportional to the needs of

the case.      Fed. R. Civ. P. 26(b)(1).              And they certainly have

not adequately evaluated their                 disagreements in     light of the

factors to be considered under Rule 26:                   the importance of the

issues at stake, the amount in controversy in the action, the
       Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 2 of 34



parties’      relative       access    to    the     relevant       information,        the

parties’ resources, the importance of the discovery, and whether

the burden or expense of production likely outweighs its likely

benefit.      Id.    Remarkably, counsel appears to have abandoned any

notion of achieving a just determination of this action in a

speedy and inexpensive manner as contemplated by the very first

rule of federal civil procedure.                   Fed. R. Civ. P. 1.            Instead,

Defendants’ counsel is firmly convinced that Relator’s counsel’s

requests are unreasonable, and Relator’s counsel believes that

Defendants’        counsel    is   trying     to    hide    the    ball   and    make   it

unreasonably difficult for Relator to prove her claims.                              Given

this   complete      breakdown,       the    Court    has    a     duty   to    make    the

decisions which the rules contemplate should be made by counsel.

Like a parent deciding which stubborn child should get the last

cookie,      the    Court    is    tempted    to    split    the    cookie      in   half.

Although alluring in its              simplicity, such            a resolution would

likely not be entirely just.                The Court must therefore dive into

the middle of the dispute, a task for which it is less well

equipped than theoretical good faith counsel who know the case

better and should have stronger incentives for compromise.                             Yet,

this    is     sometimes       how    the        cookie    crumbles.            So   after

considerable        expenditure       of     judicial       resources,         the   Court

explains in the remainder of this order its resolution of the




                                             2
       Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 3 of 34



pending motions and provides notice to counsel that any whining

should be reserved for the Court of Appeals.

       Relator is the former             chief operating          officer    of Athens

Orthopedic Clinic, P.A. (“Clinic”).                     Relator was terminated in

2014   and    filed    this     qui     tam    action    in     2015,    alleging    that

Defendants      submitted       false    claims     to    the    United     States    and

Georgia in violation of the False Claims Act, 3 U.S.C. §§ 3729-

3733, and the Georgia Medicaid False Claims Act, O.C.G.A. §§ 49-

4-168 to 168.6.        Relator asserts that the Clinic and its doctors

and administrators concocted a variety of schemes to defraud the

United     States     and   Georgia       by      submitting      false     claims    for

Medicare      and    Medicaid    reimbursement.           The     United    States    and

Georgia declined to intervene in late 2018, Relator filed an

amended complaint, and discovery began in early 2019.                         Discovery

got off to a rocky start, and the Court has held one hearing and

two    telephone      conferences        regarding       the     parties’     discovery

disputes.       At    the   last      telephone     conference      on    February    25,

2020, the Court expressed hope that this case would be back on

track and that it would not have to spend more time on discovery

disputes.       But counsel have been incapable of resolving their

disputes on their own by conferring in good faith.                             Instead,

they   have    filed    thirteen        discovery     motions      with    hundreds    of

pages of briefing.




                                              3
      Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 4 of 34



                                   DISCUSSION

I.    Relator’s Motion for Sanctions (ECF No. 118)

      At the February 25, 2020 telephone conference, the Court

ordered the Clinic to respond to Relator’s outstanding discovery

requests by March 31, 2020, with no further extensions.                             Then

the COVID-19 pandemic hit.              The parties jointly requested and

received a four-month extension of discovery, to April 9, 2021.

The joint motion for extension, however, did not address the

documents that the Clinic was to produce by March 31, 2020.                          The

Clinic did not complete its production by that date.                           Relator

filed a motion for sanctions, arguing that the Court should hold

the Clinic in contempt until it produces all the documents that

the Clinic was ordered to produce by the end of March.                               The

Clinic represents that it met the March 31 deadline for nearly

all   the     responsive     documents     that        had   been   identified       for

production as of February 25, 2020 and that it produced the

remaining      documents     by   May    5,     2020.        The    Clinic     further

represents     that    it   discovered     additional        responsive      documents

that it needed to produce and that those documents were on track

to be produced by the end of June, 2020.

      Given the combative nature of discovery in this action, the

wisest      course    for   the   Clinic       would     have   been   to    seek    an

extension of the March 31 production deadline in light of delays

caused by the pandemic.           If such an extension had been sought,



                                           4
        Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 5 of 34



the Court very likely would have granted it and ordered the

Clinic to complete its production as soon as practicable.                     Under

these    circumstances,     the   Court   declines     to    impose     sanctions

based    on   the   Clinic’s   failure    to   meet    the    March     31,    2020

production deadline.       The motion for sanctions (ECF No. 118) is

DENIED.

        The Court understands that much of Relator’s motion focuses

on the issue of board meeting recordings.             It was a struggle for

Relator to get the Clinic to nail down what recordings exist and

what     recordings   do   not.      Initially,       the    Clinic’s    counsel

represented that some of the recordings had been deleted, but

the Clinic’s corporate representative later testified that some

recordings did exist and had been given to the Clinic’s counsel.

And, shortly before the February 2020 telephone conference, the

Clinic’s counsel acknowledged that some recordings did exist and

told Relator’s counsel that they would be produced.                Thus, these

recordings should have been part of the production that was due

by March 31, 2020.         They certainly should have been produced,

yet it appears that they had not been produced by the time of

Relator’s reply brief.         If the recordings still have not been

produced, Relator should alert the Court, and the Court will

reconsider the issue of sanctions on this narrow issue.




                                      5
        Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 6 of 34



II.     The Clinic’s Motion for Protective Order Regarding Subpoena
        to Doctors Management, LLC (ECF No. 122)

        The Clinic or its           lawyers hired          Doctors Management, LLC

several times between 2016 and 2019 to assist the Clinic with

compliance        issues   and      to     help      counsel      advise      the    Clinic

regarding several matters.                Relator served a subpoena on Doctors

Management seeking all documents and communications related to

work performed by Doctors Management for the Clinic.                           The Clinic

filed a motion for a protective order, arguing that the subpoena

seeks     information        covered       by       the   Clinic’s     attorney-client

privilege       and     work   product          privilege        and   that    it    seeks

irrelevant information.

        Relator    asserts     that       while      Relator’s     counsel     was     still

trying to confer with the Clinic’s counsel via email to resolve

the disputes and narrow the scope of the subpoena, the Clinic

filed its motion for a protective order.                           Relator     represents

that     that     the    parties         had    made      some    progress     on     their

differences,       including        an    agreement       that     Relator     would     not

insist on production of any document that the Clinic claimed was

privileged.        Thus, there is a glimmer of hope that the lawyers

can work this one out if they try.                    So, try they shall.           But the

lawyers’ favored process—sending emails and letters labeled as

good    faith     attempts     to    confer—isn’t          working.        Instead,      the

lawyers shall schedule a videoconference at a mutually agreeable




                                                6
       Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 7 of 34



time so that they can discuss the remaining issues and come to

an agreement regarding the subpoena.                  The present motion for

protective order (ECF No. 122) is DENIED.

III. Relator’s Motion to Compel Production of Claims,                          Claims
     Related Documents, and Patient Records (ECF No. 123)

       At the February 25, 2020 telephone conference, the Court

ordered      the   Clinic     to     produce   documents   related      to    Atlanta

Prosthetics & Orthotics within fourteen days (by March 10, 2020)

and    the     rest    of      the     documents    responsive     to     Relator’s

outstanding discovery requests by March 31, 2020.                         Defendants

did not dispute that Relator is entitled to claims information

“and the claims themselves for relevant patients in this case.”

Hr’g Tr. 35:14-16, Feb. 25, 2020, ECF No. 114.                   Relator contends

that   the    Clinic    did    not    produce the    claims      by the      March   31

deadline—at least not as individual claim forms.                        The Clinic

asserts that for many years, claims data has been kept in a

software system and transmitted to the payors electronically.

The Clinic further represents that it exported claims data from

its    software       system       into   spreadsheets     and    produced      those

spreadsheets to Relator.             The Clinic states that it has produced

claims data for every claim submitted by the Clinic to a federal

healthcare payor from May 2012 through December 31, 2019,1 as


1 The claims data for claims submitted to federal healthcare payors
includes: (1) patient ID number; (2) patient name; (3) service date;
(4) location name; (5) place of service; (6) patient subscriber
number; (7) insurance plan name; (8) service provider NPI; (9) billing


                                           7
        Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 8 of 34



well as claims data for every claim submitted to any third-party

payor during the same time period.2                 Relator, though, appears to

want the claims data on the government claim forms.                       The Clinic

avers that it worked with its software vendor to attempt a bulk

export of claims data into the format of a claim form, but it

did    not    produce    a    readable      result.        A   software    user   can,

however, print individual claim forms one at a time.                      The Clinic

argues that requiring a person to print each individual claim

form    for    hundreds       of    thousands     of     claims   would   be   unduly

burdensome given that the information has already been produced

in a reasonably usable form.

        Federal   Rule       of    Civil   Procedure      34(b)(2)(E)     requires   a

party    producing      electronically          stored    information     to   produce

such information in a form “in which it is ordinarily maintained

or in a reasonably useable form,” and a party is not required to

“produce the same electronically stored information in more than

one form.”        Fed. R. Civ. P. 34(b)(2)(E)(ii)-(iii).                   Here, the


provider NPI; (10) referring provider name; (11) CPT code; (12)
modifier 1 modifier 2; (13) charges; (14) payments; (15) adjustments;
(16) balance; (17) units; (18) units actual. Defs.’ Resp. to Relator’s
Mot. to Compel 6, ECF No. 136.
2 The claims data for claims submitted to third-party payor includes:

(1) provider ID;; (2) provider name;; (3) location ID;; (4) location
name;; (5) patient appointment number;; (6) account ID;; (7) patient
name;; (8) patient date of birth;; (9) appointment type ID;; (10)
appointment type name (e.g. MRI, follow up visit, etc.);; (11)
appointment date;; (12) appointment start time;; (13) appointment
duration;; (14) patient complaint; (15) appointment notes;; (16)
insurance plan 1;; (17) subscriber number 1; (18) insurance plan 2;
(19) subscriber number 2. Defs.’ Resp. to Relator’s Mot. to Compel 6-
7, ECF No. 136.


                                            8
        Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 9 of 34



Clinic represents that it keeps claims data in a software system

and   that   it    exported    the     data      into     usable    spreadsheets        and

produced those spreadsheets to Relator.                      The Court declines to

require the Clinic to produce the claims data in another format.

The motion to compel (ECF No. 123) is DENIED on this ground.

        The Court, however, understands that Relator wants to know

how the Clinic accomplished the necessary certification when it

electronically       transmitted       claims      data      to    government     payors.

The government form that is used for individual claims contains

a certification by the entity seeking reimbursement: the entity

certifies that the claim complies with all applicable Medicare

and Medicaid laws, including the Anti-Kickback Statute and the

Stark    Law.     Relator     contends       that it      is      not clear     from    the

claims     data    spreadsheets        the       Clinic      produced    how     such     a

certification        was     made    when        the      claims      were      submitted

electronically.          Relator is entitled to that information, and

the motion to compel is GRANTED on this ground.                              The Clinic

shall     work    with     Relator’s    counsel         to     ensure    that    Relator

receives     evidence       regarding        the       claims      certifications        by

December 31, 2020.

        Relator   also     asserts     that      the    Clinic     has   not    provided

adequate     proof   of    claims    payment       by   government       payors.        The

Clinic represents that payment information is included in the

claims data that was exported from its software system.                                  If


                                             9
        Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 10 of 34



Relator contends that the Clinic still has not provided adequate

proof     of    payment     for     the     claims     that    were    submitted     to

government payors, Relator’s counsel shall confer in good faith

with the Clinic’s counsel, and the lawyers should find a way to

resolve this issue by December 31, 2020.

        Relator contends that the Clinic has asserted that data for

claims made between 2005 and 2012 has been destroyed.                          Relator

believes, however, that the information does exist in a specific

database that the Clinic maintains.                   The Clinic did not respond

to this portion of Relator’s motion to compel and does not argue

that the records, if they exist, are not discoverable.                           It is

not     clear    from     the     present    record      whether      any   responsive

documents       exist.      Accordingly,         if   the   Clinic    still    has   not

produced claims data for claims made between 2005 and 2012, then

the lawyers shall confer in good faith to ensure that Relator

receives any data that exists plus information on what data has

been destroyed by December 31, 2020.

        Finally, the parties are at an impasse regarding patient

records.         The     Clinic    maintains      that      Relator    seeks   medical

records for unspecified patients but has not identified which

patients are relevant.             Relator would like the patient records

for patients whose services resulted in a false claim to the

Government under one of the schemes alleged in the First Amended

Complaint.       In the present motion to compel, Relator focuses on


                                            10
       Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 11 of 34



(1) claims that used a modifier to bill separately for services

that allegedly should have         been bundled     together, (2) claims

that    billed     for   FDA-approved     viscosupplementation     when     an

unregulated       viscosupplementation     agent    was   allegedly       used

instead, and (3) claims related to orthotics made by the Atlanta

Prosthetics & Orthotics orthotist.3           Relator appears to contend

that the Clinic should figure out whose records she wants, but

the Clinic argues that the onus should be on Relator to identify

the patients for whom she seeks medical records.                  The Court

agrees with the Clinic.          Relator shall identify the patients

whose medical records she seeks.            If Relator cannot tell from

the claims data that has already been produced which patients’

medical records are relevant to her claims, then counsel for the

parties shall confer in good faith to find a mutually agreeable

way of resolving this issue.

IV.    The Clinic’s Motion for Protective Order Regarding Subpoena
       to Wicklow Enterprises, LLC (ECF No. 127)

       Relator alleges that the Clinic billed the Government for

FDA-approved viscosupplementation (a substance injected into a

patient’s joint to alleviate the effects of osteoarthritis) when

the      Clinic      actually     purchased        unregulated,     foreign

viscosupplementation agents and used them in patients.              Relator




3 In her reply brief, Relator also includes patients that received any
durable medical equipment or orthotics.


                                     11
        Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 12 of 34



claims     that    the    Clinic     purchased      some   viscosupplements         from

Wicklow Enterprises, LLC.

        Relator issued a subpoena to Wicklow Enterprises, seeking

documents, communications, and electronically stored information

regarding the Clinic’s purchase of viscosupplementation agents

from Wicklow.        The Clinic filed a motion for a protective order,

arguing that the subpoena seeks irrelevant information.                         Noting

that the Clinic’s first transaction with Wicklow was in 2018,

the     Clinic     argues    that     the   Wicklow     transactions      could     not

possibly be relevant to this action.                  Under the Clinic’s reading

of the First Amended Complaint, Relator is only alleging that

the Clinic had a scheme regarding viscosupplementation agents in

2010.       But    more     precisely,      Relator    alleges   that   the     Clinic

“shifted     to”    the     “fake”    viscosupplementation       agents    in      2010.

Am. Coml. ¶ 202, ECF No. 27.                And, the Amended Complaint, which

was filed in October 2018, does not contain any allegations that

the Clinic stopped this practice; rather, Relator alleges that

the   Clinic      “kept     ordering     the     cheaper   product.”    Id.     ¶ 205.

Accordingly,        the     2018     transactions     between    the    Clinic       and

Wicklow Enterprises may be relevant, and the Court DENIES the

Clinic’s motion for a protective order.

        The Clinic attached to its motion for protective order a

letter      outlining        Wicklow     Enterprises’       objections        to    the

subpoena.        To date, though, Wicklow Enterprises has not filed a


                                            12
      Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 13 of 34



motion to quash the subpoena, and the Court therefore does not

address the objections raised in the letter.

V.    Relator’s     Motion     to      Compel                            Discovery            on
      Viscosupplementation (ECF No. 128)

      As discussed above, Relator alleges that the Clinic billed

the   Government        for   FDA-approved       viscosupplementation                when    the

Clinic      actually            purchased        an           unregulated,            foreign

viscosupplementation            agent    and     used       it     in     patients.           In

Interrogatory No. 7, Relator sought all facts that support or

refute these allegations, along with the identity of documents,

communications,         or    persons    with    knowledge             relating      to    those

allegations.             In     Interrogatory         No.        19,     Relator          sought

information regarding the Clinic’s purchases of reimported or

foreign     viscosupplementation            agents.              And     in   Request        for

Production of Documents No. 7, Relator sought documents relating

to her viscosupplementation allegations.                          Relator claims that

the Clinic did not adequately respond to Interrogatory No. 7 and

did   not   respond      to     Interrogatory      No.      19    at     all.        She    also

contends that the Clinic did not produce documents regarding the

purchase     of     viscosupplements           from      QP      Medical        or    Wicklow

Enterprises       and    that    the    Clinic    did    not       produce      any       claims

information for viscosupplements acquired from these companies.

      The Clinic contends that it is not required to respond to

Interrogatory No. 19 because Relator was only allowed to serve




                                            13
      Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 14 of 34



thirty interrogatories and she served far more than that before

serving     Interrogatory        No.    19.      The   parties     dispute    whether

Interrogatory       No.    16—which       consists     of    thirty-six      subparts—

should count toward the limit.                   The Court ordered Relator to

amend her interrogatory on spoliation issues “to specifically

ask the questions with regard to spoliation that [she] want[s]

to know about.”           Hr’g Tr. 58:4:7, Feb. 25, 2020, ECF No. 114.

The Court suggested that approach to save the Clinic from having

to put up its 30(b)(6) witnesses for deposition again.                               Id.

57:25-58:3, 58:18-19.            The Court finds under these circumstances

that the subparts of Interrogatory No. 16 should not be counted

toward      Relator’s     total.         The    Clinic      does   not    argue    that

Interrogatory No. 19 exceeds               the limits        if Interrogatory No.

16’s subparts are disregarded.                  Accordingly, the Clinic should

answer Interrogatory No. 19.

      The     Clinic      also     reiterates        its     objection      that     any

transactions       between    the      Clinic    and   Wicklow     Enterprises       are

irrelevant because the Clinic’s first transaction with Wicklow

Enterprises was in 2018, eight years after the Clinic allegedly

“shifted     to”   the    “fake”       viscosupplementation        agents    in    2010.

Am. Coml. ¶ 202.           The Clinic contends that Relator could not

plausibly allege that the Clinic continued this scheme after her

employment with the Clinic ended.                  The Clinic also argues that

any   information        regarding       Wicklow    Enterprises      is     irrelevant


                                           14
       Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 15 of 34



simply        because      Relator         did    not      specifically           name        Wicklow

Enterprises          as    a     viscosupplementation                  agent     vendor       in   the

Amended Complaint.               The Court disagrees.                    As discussed above,

Relator       alleges          that    only      FDA-approved            viscosupplementation

agents    may       legally      be    provided       to    patients,          that     the    Clinic

obtained       unregulated            viscosupplementation              agents     from       outside

the United States, and that the Clinic kept ordering the cheaper

product but billed the Government as though it used the FDA-

approved       viscosupplementation              agent. 4          Am.    Compl.        ¶¶ 203-205.

Then, Relator asserts that                    she learned              during    discovery that

Wicklow Enterprises was a vendor that supplied the Clinic with

foreign viscosupplementation agents.                            The Court is not convinced

that     it    should       limit       discovery          to     the     term     of       Relator’s

employment          or    that    the      Complaint            only     alleges        a    one-time

viscosupplementation scheme that ended                            in 2010.            Rather, the

Amended Complaint alleges that the Clinic kept ordering foreign

viscosupplementation agents and continued improperly billing for

them, and it does not limit the allegations of false claims

regarding viscosupplementation to the time period during which

Relator       was    employed         at   the    Clinic.              Accordingly,         the    2018

transactions between the Clinic and Wicklow Enterprises may be



4 The Clinic contends that its purchase of viscosupplementation agents
from Wicklow Enterprises was not illegal, but there has been no
dispositive motion on this issue and present record does not contain
enough information for the Court to decide the issue.


                                                 15
        Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 16 of 34



relevant,       and     the    Clinic           thus    shall     respond     to    Relator’s

discovery requests.

        The    Clinic        does        not     contend    that     the     documents       and

information          about    QP     Medical        are    irrelevant.            Instead,    it

contends that it has searched for and produced documents related

to    QP   Medical.          Relator           contends,    however,       that    the    Clinic

limited its discovery responses to the year 2010, even though

the   Amended        Complaint          alleges    a     scheme    that    continued       after

2010.         Accordingly,          if    the     Clinic    did    limit     its    discovery

responses       to    2010,     it       should     supplement       those    responses       to

include a wider date range, up to at least the filing of the

First Amended Complaint.

        In summary, this motion to compel (ECF No. 128) is GRANTED.

The Clinic shall supplement its responses to Interrogatory No.

7, Interrogatory No. 19, and Request for Production of Documents

No. 7 by December 31, 2020.

VI.     Relator’s Motion to Compel Discovery on Orthotics (ECF No.
        129)

        Relator claims that the Clinic had several schemes related

to    orthotics.         One       of     the    alleged    schemes       involved       falsely

billing       the     Government          for     the     services    of     an     unlicensed

orthotist.          Am. Compl. ¶¶ 43, 234.                 In another alleged scheme,

the     Clinic        entered        kickback           relationships        with    licensed




                                                  16
        Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 17 of 34



orthotists, including an orthotist with AP&O. 5                    Id. ¶¶ 43, 239,

241.         Relator also alleges that doctors altered diagnoses to

ensure that patients would qualify for Medicare-paid orthotics,

that the Clinic authorized             fittings of          orthotics by physical

therapists who were not trained or licensed to do so, and that

the Clinic submitted claims             for custom          orthotic   devices when

patients received off-the-shelf items.                Id. ¶¶ 235, 240, 242.

        In    Interrogatory    No.   11,    Relator     sought     all    facts    that

support or refute her orthotics allegations and the identity of

any     documents,      communications,         or    persons      with     knowledge

relating to these allegations.              She also served the Clinic with

Request for Production No. 6, seeking all documents relating to

her orthotics allegations.              And, she propounded Interrogatory

No. 18, seeking details on the Clinic’s agreements with third-

party     orthotists.        Relator    claims       that    the   Clinic    did    not

adequately respond to these discovery requests.

        The Clinic argues that it was not required to respond to

Interrogatory No. 18 because Relator has exceeded the number of

permitted interrogatories.             As discussed above, the Court does

not count the subparts of Interrogatory No. 16 toward Relator’s

total.        The Clinic does not argue that Interrogatory No. 18

exceeds       the   limits    if   Interrogatory       No.     16’s    subparts     are


5 In the Amended Complaint, AP&O stands for “Atlanta Prosthetics and
Orthotics,” Am. Compl. ¶ 43, but some of the briefing says that AP&O
stands for “Athens Prosthetics and Orthotics.”


                                           17
       Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 18 of 34



disregarded.       Accordingly, the Clinic shall answer Interrogatory

No. 18.

       Relator contends that the Clinic did not adequately respond

to    Interrogatory       No.    11   in   part   because     the     Clinic    did   not

provide a list of persons with knowledge of Relator’s orthotics

allegations.       Instead, the Clinic referred to its response to

Interrogatory No. 1, which is a list of people with knowledge of

all the claims.           In its second amended responses to the first

interrogatories,          the    Clinic     did    identify      one     doctor,      one

practice administrator, two former employees, and at least three

non-employees      who     may    have     information        about    the     orthotics

allegations.       Clinic’s 2d Suppl. Am. Resp. & Obj. to Relator’s

1st Interrogatories, ECF No. 153-1.                  Thus, it appears that the

supplementation addressed Relator’s concerns about the response

to Interrogatory No. 11, and the Court declines to order any

additional response.

       Relator also contends that the Clinic did not adequately

respond to the portion of Interrogatory No. 11 that asked the

Clinic to identify documents relevant to the orthotics claims.

The    Clinic    relies    on    Federal    Rule    of   Civil      Procedure     33(d).

That    rule    permits    a    responding       party   to   answer    by     producing

business records, “specifying the records that must be reviewed,

in sufficient detail to enable the interrogating party to locate

and identify them as readily as the responding party could.”


                                            18
       Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 19 of 34



Fed. R. Civ. P. 33(d)(1).            Although the Clinic represents that

it has provided millions of pages of documents in response to

Relator’s discovery requests, it is not clear from the present

record that the Clinic specified the records (or Bates ranges)

that must be reviewed to find the information requested in the

interrogatories.         Rather, it appears that the Clinic identified

six categories of documents that are generally relevant to all

of Relator’s claims (patient health records in the SRS software

program; accounting and financial records in the Peachtree Sage

software program; payroll and bonus information in the Paylocity

software      program;     billing    information       in     the   CareTracker

software program; billing and patient information for ambulatory

surgery center patients in the Amkai software program; and hard

copy documents regarding accounting, patient records, payroll,

bonuses, and billing).

       Rule 33(d) requires that the responding party specify the

records that must be reviewed; it does not permit a document

dump   that     leaves    Relator    to   guess   where      she   may   find   the

information requested in her interrogatories.                 Therefore, if the

Clinic    has   not   already   provided       some   type    of   index   to   its

document production that complies with Rule 33(d) and identifies

which documents are responsive to Interrogatory No. 11, it shall

do so by December 31, 2020.




                                          19
        Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 20 of 34



        Relator argues that the Clinic did not adequately respond

to her orthotics document request, Request for Production No. 6,

because     it    did     not       produce    “any    claims”       or     patient      records

related to patients who received orthotics.                          Although the Clinic

represents       that     it    has     produced      claims       data    for    every     claim

submitted by the Clinic to a federal healthcare payor from May

2012 through December 31, 2019, as well as claims data for every

claim submitted to any third-party payor during the same time

period, Relator contends that orthotics claims data was filtered

from that production and had not been produced by mid-July 2020.

If the claims data for patients who received orthotics still has

not been produced, the Clinic shall produce it by December 4,

2020.      And,     as    discussed          above,    the    Clinic       shall     work    with

Relator’s        counsel       to     ensure    that     Relator          receives    evidence

regarding        all     claims       certifications          by     December      31,      2020.

Again, if the Clinic still has not produced claims data for

claims made between 2005 and 2012, then the lawyers shall confer

in good faith to ensure that                        Relator receives any data that

exists     plus    information          on     what    data    has    been       destroyed     by

December 31, 2020.

        Relator        also     seeks     patient       medical       records        that     she

contends are relevant to her orthotics claims.                             The Clinic seems

to take the position that medical records are not relevant to

the   orthotics         claims.         One    of    Relator’s      allegations        is   that


                                                20
       Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 21 of 34



doctors altered diagnoses to ensure that patients qualified for

Medicare-paid orthotics.           Another allegation is that the Clinic

billed the Government for orthotics under a doctor’s name even

though the doctor did not provide services.                    Patient medical

records      may   be   relevant   to   these    allegations    and    the   other

allegations regarding orthotics.                As discussed above, Relator

shall identify the parties whose medical records she seeks.                     If

Relator cannot tell from the claims data that has already been

produced which patients’ medical              records are      relevant to her

claims, then counsel for the parties shall confer in good faith

to find a mutually agreeable way of resolving this issue.

       In addition to the claims data and medical records, Relator

argues that the Clinic did not adequately search for and produce

non-claims documents that she believes exist and are relevant to

her orthotics claims.         The Clinic responds that it has produced

every document that is responsive to this document request.                    It

is impossible for the Court to tell from the present record who

is closer to the truth on this point, but given the other issues

with   the    Clinic’s    document      production,   the   Court     orders   the

Clinic to make one last effort to ensure that it did not omit

from its earlier production any non-claims documents that are

relevant to the orthotics claims.

       In summary, this motion to compel (ECF No. 129) is granted

in part and denied in part to the extent set forth above.                      The


                                         21
        Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 22 of 34



Clinic shall supplement its responses to Interrogatory Nos. 11

and 18 and Request for Production of Documents No. 6 by December

31, 2020.

VII. The Clinic’s Motion to            Compel          Production     of    Third-Party
     Documents (ECF No. 148)

        Relator has served subpoenas on third parties and received

documents from them.         The Clinic served a request for production

of documents on Relator seeking a copy of all communications or

other documents between Relator and any non-party which concerns

or references the subject matter of the Complaint.                              The Clinic

represents that Relator has            not produced          all the third-party

documents she received in response to the subpoenas.                               Relator

objects     to   the    Clinic’s    request,          asserting   the      work    product

privilege.        She    contends    that       the    request    includes        informal

communications         between   Relator’s       counsel    and    potential        third-

party     witnesses,      rather    than    being        restricted     to       documents

obtained pursuant to subpoenas or other requests.6                              While the

request for production is broad, the motion to compel focuses on

the documents that Relator            received in          response        to    Relator’s




6 Relator spends several pages of her brief arguing that the Clinic has
engaged in ad hominem attacks against Relator’s counsel by drudging up
ancient history from unrelated cases and citing it in a footnote. It
is irrelevant what Relator’s counsel allegedly did in an unrelated
case twenty years ago, and the Court did not review the cases cited in
the Clinic’s footnote. The lawyers should stick to the facts and
issues in this case.


                                           22
        Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 23 of 34



requests.7     Relator did not clearly explain why she should not be

required     to    produce     documents      that       she    received       from     third

parties if they are responsive to the Clinic’s document requests

and are not privileged.              The Court finds that any unprivileged

documents Relator received from third parties should be produced

to the Clinic if they are responsive to the Clinic’s document

requests     and    if   the       Clinic    has      not      already       received     the

documents directly from the third party.                            Thus,    the Clinic’s

motion to compel production of these documents (ECF No. 148) is

GRANTED.      Relator shall supplement her production of documents

by December 31, 2020.

VIII.        Relator’s       Motion    to     Compel        Interrogatory        Responses
        (ECF No. 153)

        Relator argues that the Clinic did not adequately respond

to Interrogatories 3, 4, 5, 6, 8, 9, 10, and 12.                            Each of these

interrogatories       asks     the    Clinic        to    identify       all    documents,

communications,       and    persons        with    knowledge        that      supports    or

refutes the allegations detailed on certain pages of the first

amended     complaint.         Interrogatory             No.    3    seeks     information

related to Relator’s Stark Law allegations on pages 63-75 of the

first amended complaint (¶¶ 177-198, alleging schemes related to

(1) ancillaries, (2) durable medical equipment, (3) orthotics,

(4)      ultrasound,         and      (5)          arthrogram         injections          and

7 In its motion to compel, the Clinic does not appear to argue that it
is entitled to attorney work product, such as informal interviews
between Relator’s counsel and third parties.


                                            23
        Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 24 of 34



fluoroscopies).            Interrogatory No. 4 seeks information related

to Relator’s kickback allegations on pages 47-57 of the first

amended complaint (¶¶ 123-149, alleging schemes relating to (1)

consulting         trips/meals/gifts,        (2)    implant         kickbacks,       (3)   Exos

braces, (4) Stryker equipment kickbacks, and (5) kickbacks to

spouses).          Interrogatory No. 5 seeks information on Relator’s

kickback         allegations       on   pages      22-46       of    the   first      amended

complaint (¶¶ 68-122, alleging various problems with Ambulatory

Service Center referrals, buy-in, and billing).                                Interrogatory

No.     6        seeks     information       related       to        Relator’s       kickback

allegations         on     pages    58-63    of    the     first       amended       complaint

(¶¶ 150-166,            alleging    kickbacks      in    the        purchase    of    medical

practices, leases, and compensation).                      Interrogatory No. 8 seeks

information on Relator’s claims regarding improper use of code

modifiers on pages 79-83 of the first amended complaint (¶¶ 209-

218,        alleging        improper        addition       of        modifiers        without

justification).              Interrogatory         No.     9    seeks      information       on

Relator’s claims related to durable medical equipment on pages

83-86       of    the    first     amended    complaint         (¶¶ 219-226,          alleging

improprieties with the billing for durable medical equipment).

Interrogatory No. 10 seeks information on Relator’s allegations

regarding physical therapy on pages 86-88 of the first amended

complaint (¶¶ 227-233, alleging improprieties with certification

and billing for physical therapy).                       Interrogatory No. 12 seeks


                                              24
     Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 25 of 34



information on Relator’s claim that she was retaliated against

for trying to stop the Clinic from making false claims to the

Government       on    pages       91-93       of      the   first    amended   complaint

(¶¶ 243-250, alleging retaliation).

     In    response         to    the     portion       of   the   interrogatories      that

request    the    identification            of      persons    with    knowledge   of    the

allegations,          the        Clinic        referred       to      its   response      to

Interrogatory No. 1, which is a list of people with knowledge of

all the claims.             As discussed above, the Clinic supplemented

that list to clarify which employees may have knowledge of the

orthotics allegations, but it does not appear to have done that

for all of the topics referenced in Interrogatory Nos. 3, 4, 5,

6, 8, 9, 10, and 12.                    The Court        is not convinced that the

Clinic’s    list,      contained          in     the    second     supplemental    amended

responses to Relator’s first interrogatories, is sufficient to

answer the requests in Interrogatory Nos. 3, 4, 5, 6, 8, 9, 10,

and 12 for a list of persons with knowledge of the allegations

referenced in each interrogatory.                        Therefore, the Clinic shall

supplement its responses to Interrogatory Nos. 3, 4, 5, 6, 8, 9,

10, and 12 by December 31, 2020.

     In response to Relator’s request for the Clinic to identify

documents and communications relevant to the claims addressed in

Interrogatory Nos. 3, 4, 5, 6, 8, 9, 10, and 12, the Clinic

relies on Federal Rule of Civil Procedure 33(d).                             Again, that


                                                 25
      Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 26 of 34



rule permits a responding party to answer by producing business

records,     “specifying   the    records   that     must   be   reviewed,   in

sufficient detail to enable the interrogating party to locate

and identify them as readily as the responding party could.”

Fed. r. Civ. P. 33(d)(1).          As discussed above, the Clinic did

identify six categories of documents that are generally relevant

to all of Relator’s claims, but it is not clear from the present

record that the Clinic specified the records (or Bates ranges)

that must be reviewed to find the information requested in each

of the interrogatories.      Rule 33(d) requires that the responding

party specify the records that must be reviewed; it does not

permit a document dump that leaves Relator to guess where she

may   find    the   information    requested    in    her    interrogatories.

Therefore, if the Clinic has not already provided some type of

index to its document production that complies with Rule 33(d),

it shall do so by December 31, 2020.

      In summary, this motion to compel (ECF No. 153) is GRANTED

to the extent set forth above.         The Clinic shall supplement its

responses to Interrogatory Nos. 3, 4, 5, 6, 8, 9, 10, and 12 by

December 31, 2020.

IX.   Relator’s Motion for Protective Order (ECF No. 160)

      Relator represents that the           Clinic had      not produced any

claims data or associated documents for the time period of 2005

to    mid-2012.       Therefore,    Relator     is    seeking     the   claims


                                     26
       Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 27 of 34



information directly from the Centers for Medicare and Medicaid

Services (“CMS”).               She asked for all claims data from the CMS

outpatient, carrier, and DME databases concerning the Clinic,

its ambulatory surgery center, and its physicians for the years

2006 through 2012.               CMS requires entry of a protective order,

payment         of    costs       associated        with    the     data     pull,      and

certification            from    Defendants        that    they    will     not     request

additional information from the same data pull.                           The Clinic has

declined to agree to the protective order until it can confirm

with      a    CMS   employee      that    the     protective     order    presented     by

Relator is really required, the scope of the certification that

it must make to CMS, and what information Relator requested from

CMS.      Instead, the Clinic wants to talk directly with the CMS

employee who is handling the production.

       It is astonishing to the Court that the lawyers could not

work out this simple issue.                 If Relator has correspondence from

a   CMS       employee    that    lists     the    requirements     for    the    document

production and confirms the scope of the data requested, counsel

for Relator shall produce that correspondence to the Clinic.                             If

no such correspondence exists or if Relator declines to produce

it and if the Clinic truly deems it necessary to have a CMS

employee take the time to verify that the protective order and

certification          are      required,    then     counsel     for     Relator    shall

schedule        a    conference     call     or    videoconference        with    the   CMS


                                              27
       Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 28 of 34



employee so that Relator’s lawyer, one of the Clinic’s lawyers,

and the CMS employee can briefly discuss the requirements.                   The

lawyers should agree on an agenda in advance (and provide it to

the CMS employee in advance) so that the call does not take more

than thirty minutes.        The Court expects that this issue will be

resolved     and   that   the    parties    will   submit   a   joint   proposed

protective order by December 11, 2020.               The present motion for

protective order (ECF No. 160) is terminated.

X.     Relator’s Motion to Stay Deadlines (ECF No. 161)

       Fact discovery in this action is supposed to be complete by

December 3, 2020.         Expert discovery is to begin on December 7,

2020 and end on April 9, 2021.              It is obvious that the parties

need more time to complete discovery.               Relator wants the Court

to stay all the deadlines.             In the alternative, she seeks a

four-month extension of all deadlines.              Defendants concede that

at least a two-month extension is warranted.                    The Court finds

that     a   four-month         extension    is    appropriate      under    the

circumstances.       But this is the last extension.                The lawyers

should plan accordingly.          The deadlines are:

        Fact discovery cut-off: Friday, April 2, 2021.

        Expert discovery period to begin: Monday, April 5, 2021.

        Deadline to disclose affirmative experts                 and   exchange
         expert reports: Friday, May 7, 2021.

        Deadline to depose affirmative experts: Tuesday, June 8,
         2021.


                                       28
        Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 29 of 34




         Deadline to disclose rebuttal experts: Friday, July 9,
          2021.

         Expert discovery period cut-off/deadline to complete
          rebuttal expert depositions: Monday, August 9, 2021.

         Deadline to file summary judgment motions: Friday,
          September 10, 2021.      The briefing shall follow the
          deadlines set forth in the Court’s local rules, and the
          Clerk shall not be authorized to grant extensions.

         If no summary judgment motion is filed by the deadline,
          motions to exclude expert testimony are due by: Friday,
          October 1, 2021.

         If a summary judgment motion is filed, then any motions
          to exclude expert testimony are due within twenty-one
          days after the Court’s ruling on the last pending summary
          judgment motion or by the motion in limine deadline set
          in the notice of pretrial conference, whichever is
          sooner.

        The Court will enter a separate amended scheduling order to

ensure that the dates are clear on the docket.

XI.     Defendants’ Motion to Compel Interrogatory Responses (ECF
        No. 162)

        Relator claims that Defendants violated the federal Anti-

Kickback     statute     and   Stark     Law.       She    alleges    general   facts

regarding what she tallies as eighty-four fraudulent schemes.

Defendants     served     Relator       with    interrogatories       regarding   her

Anti-Kickback Statute claims, asking Relator to identify each

third     party   from    which     a    specific         Defendant   solicited   or

received remuneration in violation of the Anti-Kickback Statute

and each third party to which a specific Defendant offered or

paid    remuneration     in    violation       of   the    Anti-Kickback   Statute.



                                          29
      Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 30 of 34



Defendants     also   served   Relator      with   interrogatories     regarding

her Stark Law claims, asking for information on which specific

third parties each Defendant made referrals to in a way that

violates the Stark Law.

      The   dispute     here   concerns     timing.     Relator      acknowledges

that she must respond to these interrogatories to explain the

factual basis for her claims.             Relator, however, contends that

she   cannot    fully   respond   to   these       interrogatories     until   she

receives more complete discovery responses from Defendants.                    But

Relator can provide the factual basis for her claims with the

information she has now, then supplement her responses after she

receives       additional      discovery       responses.            Accordingly,

Defendants’ motion to compel (ECF No. 162) is GRANTED to the

following extent: by December 31, 2020, Relator shall supplement

her   interrogatory      responses     to    provide     all   the    responsive

information she has as of that date.                She shall supplement her

responses by the end of fact discovery.

XII. Relator’s Motion for ESI Protocol (ECF No. 165)

      Discovery in this action commenced in March 2019.                 When the

parties submitted their joint proposed scheduling order, they

had not worked out a process for production of electronically

stored information (“ESI”) and stated that they would raise the

issue with the Court if the parties, in good faith, could not

work out the process themselves.               The parties proceeded with


                                       30
        Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 31 of 34



electronic discovery, exchanging search terms, running searches,

and working to refine the process.                    Then, nineteen months after

discovery began, Relator filed her motion for an ESI protocol.

She contends that ESI is missing from the production because

Defendants refused to agree to her proposed ESI protocol, which

she     says    is    transparent,          iterative,     and    verifiable.         She

identifies       three       main    problems       with    how    the   parties      have

proceeded        thus       far:    (1)     Defendants       have    not     adequately

communicated         with    her    about    the     ESI   collection     process,     (2)

Defendants resisted her requests for an iterative approach to

search terms, and (3) Defendants will not agree to her proposed

verification process.               Defendants       respond that        they tried to

work with Relator to have a cooperative and iterative discovery,

but Relator has not cooperated.                    Defendants further contend that

they     have    already      substantially          complied     with    many   of   the

requirements in Relator’s proposed protocol.

        The Court cannot tell from the present record where the

parties     disagree.          If   Defendants       substantially       complied     with

many of Relator’s proposed requirements, then they must agree

that these particular requirements are not unreasonable.                           And it

would    be     absurd      (or    unacceptably       obstinate)    to    suggest     that

Defendants must redo its entire ESI production.                            The lawyers

should be able to work this out.                    If Relator continues to insist

on an ESI protocol, then the lawyers shall confer on the matter


                                              31
        Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 32 of 34



and submit a joint proposed order regarding ESI protocols by

December      18,    2020.     The    proposed          order     shall    state      what

protocols apply going forward, as well as any action that the

parties deem necessary to supplement past ESI productions. 8                           The

present motion (ECF No. 165) is terminated.

                                     CONCLUSION

        As discussed above the Court denies Relator’s motion for

sanctions      (ECF    No.   118);     denies          the     Clinic’s    motion      for

protective order regarding the subpoena to Doctors Management

(ECF    No.   122);   grants   in    part        and   denies     in   part    Relator’s

motion to compel productions of claims, payments, and medical

records (ECF No. 123); denies the Clinic’s motion for protective

order regarding the subpoena            to Wicklow             Enterprises (ECF No.

127);       grants      Relator’s       motion           to      compel        regarding

viscosupplement       discovery      (ECF    No.       128);    grants    in   part    and

denies in part Relator’s motion to compel regarding orthotics

(ECF No. 129); grants the Clinic’s motion to compel production

of third-party documents (ECF No. 148); grants Relator’s motion

to compel interrogatory responses to Interrogatory Nos. 3, 4, 5,

6, 8, 9, 10, and 12 (ECF No. 153); terminates Relator’s motion

for protective order (ECF No. 160); grants Relator’s motion to

amend the deadlines (ECF No. 161); grants Defendants’ motion to

8 If the parties cannot agree on particular portions of an ESI
protocol, the proposed order shall contain proposed language from each
side, as well as a brief statement of reason for the parties’
differences.


                                            32
       Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 33 of 34



compel    interrogatory      responses    (ECF     No.   162);    and   terminates

Relator’s motion for ESI Protocol (ECF No. 165).                          The Court

declines to award sanctions to anyone.

       The    Court     understands    that      the   parties    are     presently

briefing a new motion to compel regarding spoliation discovery

(ECF    No.   183).       Relator     contends    that    the    Clinic    has    not

adequately responded to discovery requests regarding documents

and    devices   that    have   allegedly     been     destroyed.       Instead   of

spending more time antagonizing each other with court filings,

the Court orders the parties to make one more good faith                     effort

to resolve this issue by December 31, 2020.                 The present motion

(ECF No. 183) is terminated.            If the issues raised by Relator’s

motion are not resolved by December 31, 2020, Relator may renew

her motion to compel.9

       Despite Defendants’ pessimistic prediction that their most

recent motion to compel is likely not the last, the Court is

hopeful that the parties will be able to work out all remaining

discovery      disputes     without    the    Court’s     intervention.           All

counsel are well educated and presumably upstanding citizens.

9 Although the Court expects the parties to confer in good faith and
reach a solution, the Court notes that if Relator does find it
necessary to renew her motion to compel, the renewed motion should
focus on the specific categories of documents she believes exist but
have not been produced, the specific interrogatory responses that she
deems inadequate, and a succinct explanation of why the interrogatory
responses are inadequate under the applicable rules.     Any response
should be similarly focused. Neither side should waste time, energy,
or brief pages cataloguing every bad thing opposing counsel has ever
done.


                                         33
     Case 3:15-cv-00122-CDL Document 190 Filed 11/23/20 Page 34 of 34



They are also seasoned and (to this Court’s knowledge) respected

members   of   the   bar.   Therefore,     they   should   appreciate   that

practicing law is a noble profession, a privilege that demands

collegiality.        This appreciation    requires the     removal of the

armor for battle to facilitate a recognition of the line between

zealous   representation     and   counterproductive       contentiousness.

That line has become blurred in this litigation, and counsel

should use this opportunity to refocus and re-establish it.               If

counsel cannot do that themselves, the Court will not hesitate

in response to future unnecessary motions to do it for them,

sparing no available and appropriate sanction.

     IT IS SO ORDERED, this 23rd day of November, 2020.

                                         S/Clay D. Land
                                         CLAY D. LAND
                                         U.S. DISTRICT COURT JUDGE
                                         MIDDLE DISTRICT OF GEORGIA




                                    34
